Citation Nr: 1227690	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-48 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for left ear hearing loss has been received.  

2.  Whether new and material evidence to reopen a claim for service connection for bilateral tinnitus has been received.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and county service officer


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO declined to reopen claims for service connection for left ear hearing loss and for bilateral tinnitus.  The Veteran filed a notice of disagreement (NOD) in June 2010.  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

In April 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

Further, the Board notes that, in conjunction with his current claims on appeal, the Veteran had also filed a claim for service connection for right ear hearing loss in February 2010.  In an October 2011 rating decision, the RO denied service connection for right ear hearing loss.  The Veteran has not filed a NOD with this rating decision, and therefore, this matter is not before the Board at this time.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  In a February 2004 rating decision, the RO declined to reopen a claim for service connection for left ear hearing loss; although notified of the denial in a February 2004 letter, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the February 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss, or raises a reasonable possibility of substantiating that claim.

4.  In an August 1993 rating decision, the RO denied a claim for service connection for bilateral tinnitus; although notified of the denial in a September 1993 letter, the Veteran did not initiate an appeal.

5.  No new evidence associated with the claims file since the August 1993 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral tinnitus, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 2004 decision in which the RO declined to reopen a claim for service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence received since the RO's February 2004 denial is not new and material, the criteria for reopening the claim for service connection for left ear hearing loss are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011) (as in effect for claims filed on and after August 29, 2001).

3.  The August 1993 rating decision in which the RO denied a claim for service connection for bilateral tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  As evidence received since the RO's August 1993 denial is not new and material, the criteria for reopening the claim for service connection for bilateral tinnitus are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011) (as in effect for claims filed on and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received,  proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2010 pre-rating letter notified the Veteran that the claims for service connection for left ear hearing loss and bilateral tinnitus had been previously denied because there was no evidence that these disabilities were related to his period of active service, as well as that the RO needed new and material evidence to reopen these claims.  The letter specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reason his claims were previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claims, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denials.  

The March 2010 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims.  It also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. Hence, the March 2010 letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's private treatment records, VA outpatient treatment records, and the report of a June 1993 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his spouse and by the Veteran's representative, on his behalf.  The Board also finds that no further RO action on either matter on appeal, prior to appellate consideration, is required..

The Board acknowledges that the Veteran was not provided with a VA examination in connection with his requests to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2011), however, providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  Because the Board herein finds that new and material evidence to reopen the previously-denied claims has not been received, a VA examination is not warranted.  

The Board also notes that no service treatment records for the Veteran are contained in the claims file.  After requesting them, the RO was informed in August 1993 that there were no service records, as the records were fire-related.  The RO also searched the Surgeon General's Office records and the sick reports and morning reports for the 27th Engineers C BN, Company A, for any records pertaining to the Veteran.  Here, the Board finds that the RO has accomplished all necessary action to attempt to obtain service records.  In August 1993, the RO informed the Veteran that his records were not available.  Thus, the Board finds that the RO fulfilled its duty to assist in attempting to obtain the Veteran's service records, and that no further RO action in this regard is warranted. 

The Board further notes that the Veteran is receiving Social Security Administration (SSA) benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  In this regard, the RO attempted to obtain these records in October 2011.  The SSA responded noting that the records were unable to be located, and further attempts to locate these records would be futile.  Thus, the Board finds that the RO fulfilled its duty to assist in attempting to obtain the Veteran's SSA records, and that no further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate his requests to reopen, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with wither claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson,  20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding the matter of service connection for left ear hearing loss, as indicated above, the RO declined to reopen this claim in February 2004.  The evidence of record at the time consisted of the Veteran's private treatment records, a report of June 1993 VA examination, and a statement from the Veteran's spouse.

The basis for the RO's February 2004 decision as to the Veteran's left ear hearing loss was that the record did not contain any indication of permanent worsening of the Veteran's pre-existing left ear hearing loss during service.  Although notified of the denial in a letter that same month, the Veteran did not initiate an appeal of the February 2004 RO decision.  See 38 C.F.R. § 20.200.  The RO's February 2004 denial of the claim for service connection for left ear hearing loss is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

With respect to the matter of service connection for bilateral tinnitus, as indicated above, the RO denied the Veteran's claim for service connection for bilateral tinnitus in August 1993.  The evidence of record at the time consisted of the Veteran's private treatment records and a report of June 1993 VA examination.

The basis for the RO's August 1993 denial as to bilateral tinnitus was the lack of evidence showing that the tinnitus was related to the Veteran's period of service, as the record did not show evidence of tinnitus until 1993.  Although notified of the denial in a September 1993 letter, the Veteran did not initiate an appeal of the August 1993 RO decision.  See 38 C.F.R. § 20.200.  The RO's August 1993 denial of the claim for service connection for bilateral tinnitus is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims for service connection for left ear hearing loss and bilateral tinnitus in February 2010.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denials of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denials is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowances (on any basis) of the claims, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denials on any basis to determine whether claims must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim for service connection for left ear hearing loss is the RO's February 2004 rating decision, and the last final denial of the claim for service connection for bilateral tinnitus is the RO's August 1993 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).


A.  Left Ear Hearing Loss

Pertinent evidence added to the claims file since February 2004 includes VA treatment records.  However, none pertain to the etiology of the Veteran's left ear hearing loss.  During the Veteran's April 2012 Board hearing, he admitted he had no medical opinion, evidence, or any type of medical comment tending to support a relationship between the Veteran's service and his current left ear hearing loss.

The Board finds that, in this case, the additionally received medical evidence is "new" in the sense that it was not previously before agency decision makers.  However, as noted above, in the February 2004 denial, the RO essentially found that the evidence of record did not contain medical evidence that current left ear hearing loss was incurred in or aggravated by military service.  The additional medical evidence added to the record does nothing to change any such finding.

In sum, the medical evidence received since February 2004 still does not reflect that there exists a medical nexus between current left ear hearing loss and service.  Thus, even if some of this evidence could, in a limited sense, be considered "new," none of the evidence is material because it does not relate to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss (medical nexus to service) or provide a reasonable possibility of substantiating the claim.

The Board had also considered the lay assertions of the Veteran, as well those advanced by his representative, on his behalf, during the Board hearing and in various written documents of record.  A layperson is certainly competent to describe factual matters of which he or she has first- hand knowledge.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns-whether the Veteran has current left ear hearing loss that is medically related to his military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for left ear hearing loss are not met, and the February 2004 RO denial of the claim remains final.  See 38 U.S.C.A. § 5108  38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Bilateral Tinnitus 

Pertinent evidence added to the claims file since August 1993 includes VA treatment records.  However, none pertain to the etiology of the Veteran's bilateral tinnitus.  During the Veteran's April 2012 Board hearing, he admitted that he had no medical opinion, evidence, or any type of medical comment tending to support a relationship between his current tinnitus and service.

The Board finds that, in this case, the additionally received medical evidence is "new" in the sense that it was not previously before agency decision makers.  However, as noted above, in the August 1993 denial, the RO essentially found that the evidence of record did not contain medical evidence that current bilateral tinnitus was incurred in or aggravated by military service.  The additional medical evidence added to the record does nothing to change any such finding.

In sum, the medical evidence received since August 1993 still does not reflect that there exists a medical nexus between current bilateral tinnitus and service.  Thus, even if some of this evidence could, in a limited sense, be considered "new," none of the evidence is material because it does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral tinnitus (medical nexus to service) or provide a reasonable possibility of substantiating the claim.

The Board had also considered the lay assertions of the Veteran, as well those advanced by his representative, on his behalf, during the Board hearing and in various written documents of record, that the Veteran's tinnitus was present during active duty.  A layperson is certainly competent to describe factual matters of which he or she has first-hand knowledge.  See, e.g., Washington, 19 Vet. App. at 362; Layno, 6 Vet. App. at 470.  Moreover, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Board finds that the Veteran's lay assertions essentially reiterate statements that he made at the time of the prior final denial of his claim for bilateral tinnitus in August 1993.  Thus, the Veteran's lay assertions are not considered "new" in that these statements were essentially before agency decisionmakers at the time of the August 1993 final denial of the claim for service connection, and are essentially duplicate evidence previously of record.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral tinnitus are not met, and the August 1993 RO denial of the claim remains final.  See 38 U.S.C.A. § 5108  38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).





(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for left ear hearing loss is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for bilateral tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


